




CONSIGNMENT AGREEMENT
CONSIGNMENT AGREEMENT, dated as of April 29, 2013 (the “Agreement”), by and
between THE TORONTO-DOMINION BANK, a bank organized under the laws of Canada
(the “Consignor”), and DENTSPLY INTERNATIONAL INC., a Delaware corporation (the
“Company”) with its principal place of business at Susquehanna Commerce Center,
221 West Philadelphia Street, York, Pennsylvania 17401.
W I T N E S S E T H:
WHEREAS, the Company uses certain commodities in its business; and
WHEREAS, the Consignor has agreed to consign such commodities to the Company on
the terms and conditions and in reliance upon the representations and warranties
of the Company hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.DEFINITIONS
When used herein, the terms set forth below shall be defined as follows:
1.1    “Approved Locations” means (a) the premises of the Company at the
Company’s Address; (b) the premises of the Company’s Subsidiaries at the
addresses set forth in Exhibit C attached hereto; and (c) such other locations
of the Company’s Subsidiaries as may be agreed upon from time to time in writing
by the Bank, on behalf of the Consignor and the Other Consignors; provided,
however, the Bank, on behalf of the Consignor and the Other Consignors, shall
have the right to give written notice to the Company that a location, whether
now or hereafter approved, is no longer an Approved Location.
1.2    “Authorized Representatives” means all person(s) who are authorized by
and on behalf of the Company (a) to transact consignment and purchase and sale
transactions with the Consignor under the Consignment Facility; and (b) to
request, and to roll over, Fixed Rate Consignments under the Consignment
Facility.
1.3    “Bank” means Bank of Nova Scotia.
1.4    “Business Day” means a day on which commercial banks settle payments in
(a) London, if the payment obligation is calculated by reference to any LIBOR
Rate, or (b) New York, for all other payment obligations; an adjustment will be
made if a date would otherwise fall on a day that is not a Business Day so that
the date will be the first following day that is a Business Day except as
otherwise set forth herein.

NY1154412.5
000000-33333
 
 




--------------------------------------------------------------------------------




1.5    “Collateral Assignment” means that certain Collateral Assignment of the
Subsidiary Consignment Agreement by the Company in favor of the Bank, as agent
for Consignor and the Other Consignors, as amended from time to time, whereby
the Company has collaterally assigned all its rights, title and interest in and
to the Subsidiary Consignment Agreement to the Bank, for the benefit of the
Consignor and the Other Consignors, and which secure, inter alia, the payment
and performance of the Obligations.
1.6    “Company” means Dentsply International Inc., a Delaware corporation.
1.7    “Company’s Address” means Susquehanna Commerce Center, 221 West
Philadelphia Street, York, Pennsylvania USA 17401.
1.8    “Consigned Precious Metal” means Precious Metal which has been consigned
to the Company by the Consignor pursuant to the Consignment Facility.
1.9    “Consignment Facility” means the facility under Paragraph 2 hereof
whereby the Company may request consignments of Precious Metal.
1.10    “Consignment Facility Indebtedness” means the Value of Precious Metal on
consignment to the Company under the Consignment Facility.
1.11    “Consignment Limit” means:
(a)    Fifty Million Dollars ($50,000,000); or
(b)    such limit as the Consignor and the Company may agree upon from time to
time as evidenced by an amendment in substantially the form of Exhibit B
attached hereto and made a part hereof or in such other form as the Consignor
shall require, with a copy to the Bank in any case; or
(c)    such other limit as the Consignor may approve in its sole discretion.
1.12    “Consignor” means The Toronto-Dominion Bank.
1.13    “Consignor’s Address” means 222 Bay Street, 16th Floor, Ernst & Young
Tower, Toronto, Ontario M5K 1A2.
1.14    “Credit Agreement” means that certain Credit Agreement dated as of July
27, 2011 among the Company, the Subsidiary Borrowers Party thereto, the Lenders
Party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Morgan
Stanley Senior Funding, Inc., as Syndication Agent, Citigroup Global Markets,
Inc., the Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A. as
Co-Documentation Agents and Morgan Stanley Senior Funding, Inc. and J.P. Morgan
Securities LLC, as Joint Bookrunners and Joint Lead Arrangers, as amended from
time to time.
1.15    “Dentsply Subsidiaries” means DeguDent GmbH (formerly known as Degussa
Dental GmbH), a German limited liability company and successor-in-interest to
Degussa Dental GmbH & Co KG, and wholly owned by the Company; Dentsply
Prosthetics U.S. LLC, a Delaware

NY1154412.5
000000-33333
2

 




--------------------------------------------------------------------------------




limited liability company and a wholly owned subsidiary of the Company; and
Elephant Dental B.V., a corporation organized under the laws of The Netherlands
and a wholly owned subsidiary of the Company.
1.16    “Event of Default” means each and every event specified in Paragraph 8.1
of this Agreement.
1.17    “Financial Statements” means (a) the audited balance sheet of the
Company as at December 31, 2011 and the audited statements of income and
retained earnings of the Company for the year ended on such date prepared and
certified by independent certified public accountants; and (b) a balance sheet
of the Company as at September 30, 2012, and combined profit and loss and
surplus statements of the Company for the period then ended, together with
supporting schedules, prepared on a review basis by independent certified public
accountants.
1.18    “Fixed Consignment Fee” means a consignment fee determined in accordance
with the provisions of Paragraph 2.5 of Exhibit D hereof.
1.19    “Fixed Rate Consignment” means a consignment of Precious Metal by the
Consignor to the Company under the Consignment Facility bearing a Fixed
Consignment Fee.
1.20    “Fiscal Year” means the year ending December 31.
1.21    “Following Business Day Convention” shall mean that an adjustment will
be made if any relevant date would otherwise fall on a day that is not a
Business Day so that the date will be the first following day that is a Business
Day.
1.22    “GAAP” means United States generally accepted accounting principles
consistently applied.
1.23    “Gold” mean gold bullion, having a minimum degree of fineness of
ninety‑nine and 50/100 percent (99.5%), or being of such quality and in such
form the delivery of which would be (a) settlement conforming in all respects
with the requirements of the London Bullion Market Association for
“international good delivery,” or (b) acceptable in internationally recognized
terminal markets mutually acceptable to the Consignor and the Company.
1.24    “Intercreditor and Collateral Sharing Agreement” means that certain
Intercreditor and Collateral Sharing Agreement between the Consignor and the
Other Consignors with respect to the Company, as the same may be amended from
time to time, which Intercreditor and Collateral Sharing Agreement shall be
satisfactory to the Consignor in all respects in its sole discretion.
1.25    “Inventory” means all inventory (as defined in Section 9‑109(4) of the
Uniform Commercial Code) goods, merchandise and other personal property,
wherever located, now owned or hereafter acquired by the Company which are held
for sale or lease, or furnished or to be furnished under any contract of service
or are raw materials, work in process, supplies or materials used or consumed in
the Company’s business, and all products thereof, and substitutions,
replacements,

NY1154412.5
000000-33333
3

 




--------------------------------------------------------------------------------




additions or accessions thereto, all cash or non‑cash proceeds of all of the
foregoing including insurance proceeds.
1.26    “Laws” means all applicable ordinances, statutes, rules, regulations,
orders, injunctions, writs or decrees of any government or political subdivision
or agency thereof, or any court or similar entity established by any thereof.
1.27    “Lenders” means all lenders who are parties to the Credit Agreement from
time to time.
1.28    “London Banking Day” means any day on which commercial banks are open
for international business (including dealings in dollar deposits) in London.
1.29    “Metals Payment” means, for any Precious Metal, (a) the Company’s
payment at the Consignor’s Address or such other place as the Consignor may from
time to time specify in writing in the form of immediately available United
States dollars in an amount equal to the Value of such Precious Metal on the
date of such payment (or, if the Company had previously provided notice to the
Consignor by telephone or telecopier of its intention to purchase or settle such
Precious Metal on a particular date and the Consignor had fixed the Value of
such Precious Metal or otherwise acted in reliance on such notice, and at the
Consignor’s election, the Value of such Precious Metal on the date of fix of
Value or other action), plus any applicable premium, or any other purchase price
to which the parties have agreed in writing, or (b) after notice by telephone or
telecopier to an agreement to the same by the Consignor, delivery of like
Precious Metal to the Consignor’s designated pool accounts, loco London or
through a recognized third party acceptable to the Consignor.
1.30    “Metals Report” means a Precious Metal report of the Company which shall
identify Precious Metal by location and which shall identify all liabilities to
third parties for toll or other third party Precious Metal by location and by
third party and otherwise to be in form acceptable to the Consignor, certified
by a financial officer of the Company.
1.31    “Obligations” means any and all indebtedness, obligations and
liabilities of the Company to the Consignor of every kind and description,
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising under this Agreement, including, without
limitation, all indebtedness and obligations under the Consignment Facility
extended to the Company hereunder; and all interest, taxes, fees, charges,
expenses and attorneys’ fees chargeable to the Company or incurred by the
Consignor hereunder, or any other document or instrument delivered hereunder or
as a supplement hereto.
1.32    “Other Consignors” means all suppliers, lenders, consignors or financial
institutions who enter into consignment agreements with the Company pursuant to
which such supplier, lender, consignor or financial institution agrees to
consign Precious Metal to the Company and who become parties to the
Intercreditor and Collateral Sharing Agreement.

NY1154412.5
000000-33333
4

 




--------------------------------------------------------------------------------




1.33    “Other Consignment Agreements” means those certain Consignment
Agreements or Consignment and Forward Contract Agreements entered into by and
between the Other Consignors and the Company from time to time, as the same may
be amended from time to time.
1.34    “Other Consignors’ Precious Metal” means all Precious Metal consigned to
the Company by the Other Consignors pursuant to the Other Consignment
Agreements.
1.35    “Palladium” means palladium plate, having a fineness of not less than
ninety-nine and 95/100 percent (99.95%), or being of such quality and in such
form the delivery of which would be (a) settlement conforming in all respects
with the requirements of the London Platinum and Palladium Market for
“international good delivery,” or (b) acceptable in internationally recognized
terminal markets mutually acceptable to the Consignor and the Company.
1.36    “Permitted Liens” means, so long as execution thereon has been stayed
(whenever applicable):
(a)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business, which either are not yet due or are being contested
in good faith by appropriate proceedings, and as to which the Company shall have
set aside adequate reserves;
(b)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old‑age pensions or other
social security programs;
(c)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable;
(d)    Good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
(e)    Encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Company or any Subsidiary in the operation of its
business, and none of which is violated in any material respect by existing or
proposed structures or land use; and
(f)    Liens in favor of the Consignor and the Other Consignors.
1.37    “Person” means an individual, corporation, partnership, limited
liability company, joint venture, trust, or unincorporated organization.
1.38    “Platinum” means platinum plate, having a fineness of not less than
ninety-nine and 95/100 percent (99.95%), or being of such quality and in such
form the delivery of which would be (a) settlement conforming in all respects
with the requirements of the London Platinum and

NY1154412.5
000000-33333
5

 




--------------------------------------------------------------------------------




Palladium Market for “international good delivery,” or (b) acceptable in
internationally recognized terminal markets mutually acceptable to the Consignor
and the Company.
1.39    “Precious Metal” means Gold, Silver, Platinum and Palladium.
1.40    “Premises” means all real estate owned, used or leased by the Company or
by any of the Company’s Subsidiaries including, without limitation, the Dentsply
Subsidiaries.
1.41    “Prime Rate” means the rate of interest designated by Bank from time to
time as being its so-called “prime rate” of interest. The Prime Rate is a
reference rate and does necessarily represent the lowest or best rate being
charged to any customer. Changes in the rate of interest resulting from changes
in the Prime Rate shall take place immediately without notice or demand of any
kind.
1.42    “Security Agreement” means the German Security Agreement dated the date
hereof of the Company in favor of the Consignor, as amended from time to time,
which secures the payment and performance of the Obligations under German law.
1.43    “Silver” means silver bullion, having a minimum degree of fineness of
ninety-nine and 90/100 percent (99.90%), or being of such quality and in such
form the delivery of which would be (a) settlement conforming in all respects
with the requirements of the London Bullion Market Association for
“international good delivery,” or (b) acceptable in internationally recognized
terminal markets mutually acceptable to the Consignor and the Company.
1.44    “Subsidiary” means any corporation of which more than fifty (50%)
percent of the outstanding voting securities shall, at the time of
determination, be owned by the Company directly or indirectly through one or
more Subsidiaries.
1.45    “Subsidiary Consignment Agreement” means that certain Consignment and
Forward Contracts Agreement dated December 20, 2001, as amended from time to
time, by and between the Company and the Dentsply Subsidiaries whereby the
Company shall consign the Consigned Precious Metal and the Other Consignors’
Precious Metal to the Dentsply Subsidiaries, and all agreements executed or
delivered in connection therewith, and all security therefor.
1.46    “Value” means the value of Precious Metal, determined at any date, for
Gold, Palladium and Platinum, by the Second London Fix for Gold, Palladium or
Platinum, as applicable, on such date, and for Silver, by the London Silver
Market fixing price on such date; provided, however, that (a) if no such
reference price is set on such date, the last such set price shall be deemed to
apply; and (b) if the setting of such reference price is discontinued or for any
reason not available to the Consignor for reference as to any Precious Metal,
the Consignor at its option may utilize any other recognized reference price or
mechanism to determine the value of such Precious Metal on such date and shall
notify the Company of the same.
To the extent not defined in this Paragraph l, unless the context otherwise
requires, accounting and financial terms used in this Agreement shall have the
meanings attributed to them by GAAP, and all other terms contained in this
Agreement shall have the meanings attributed to them by Article

NY1154412.5
000000-33333
6

 




--------------------------------------------------------------------------------




9 of the Uniform Commercial Code in force in the State of New York, as of the
date hereof to the extent the same are used or defined therein.
2.    CONSIGNMENT FACILITY
2.1    Precious Metal to be Consigned; Insurance; Title.
(a)    Subject to the terms and conditions herein set forth and provided that no
Event of Default has occurred and is then continuing, on any Business Day during
the period from the date hereof until the termination of this Agreement, the
Company may from time to time request consignments of Precious Metal with an
aggregate Value at any time not to exceed the Consignment Limit, and the
Consignor may in its sole discretion provide consignments of Precious Metal to
the Company on such terms as provided hereunder or as otherwise may be agreed in
writing by the Consignor and the Company.
(b)    The parties hereto agree that all transactions in Precious Metal between
the Consignor and the Company shall be in accordance with, governed by, and
subject to Exhibit D attached hereto, the terms of which are incorporated into
the Agreement by reference.
2.2    Use of Proceeds.
No portion of the proceeds of the Consignment Facility shall be used, in whole
or in part, for the purpose of purchasing or carrying any “margin stock” as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System.
2.3    True Consignment; Grant of Security Interest.
(a)    The parties hereto intend that this Agreement shall provide for a true
consignment and that all transactions hereunder shall constitute true
consignments of the Precious Metal.
(b)    To secure the prompt and punctual payment and performance of all
indebtedness, obligations and liabilities of the Company to the Consignor under
this Consignment Facility, whether now existing or hereafter incurred, the
Company hereby grants to the Consignor a continuing security interest in (i) the
Consigned Precious Metal, whether now existing or hereafter arising, (ii) all
Inventory of the Company which contains Consigned Precious Metal, whether now
existing or hereafter arising, and (iii) all proceeds and products of the
foregoing to the extent that the Consignor has not received payment with respect
to the Consigned Precious Metal content thereof in accordance with the terms
hereof. Nothing contained in the foregoing grant is intended to conflict with
the true consignment nature of this Agreement.
2.4    Maintenance of Consignment Limit.
(a)    If the Consignment Facility Indebtedness at any time exceeds the
Consignment Limit, the Company shall promptly, without further notice or demand
by Consignor, either:

NY1154412.5
000000-33333
7

 




--------------------------------------------------------------------------------




(i)    make payment to the Consignor, as provided in Paragraph 2.4 of Exhibit D
hereof, for Consigned Precious Metal having an aggregate Value sufficient to
result in the remaining Consignment Facility Indebtedness being not more than
the Consignment Limit, or
(ii)    deliver to the Consignor, at its designated pool accounts loco London or
through a recognized third party acceptable to the Consignor, Consigned Precious
Metal having an aggregate Value sufficient to result in the remaining
Consignment Facility Indebtedness being not more than the Consignment Limit.
2.5    Termination; Return of Precious Metal.
(a)    This Agreement is not a commitment of the Consignor to consign Precious
Metals or otherwise extend credit to the Company. The Consignor may terminate
this Consignment Facility by giving forty-five (45) days’ prior written notice
of such termination to the Company. Upon giving of such notice, the Consignor
may, at its option, suspend or terminate the consignment or delivery of Precious
Metal hereunder. ALL SUMS OUTSTANDING UNDER THIS CONSIGNMENT FACILITY WILL BE
DUE AND PAYABLE UPON THE EARLIER OF (I) THE OCCURRENCE OF AN EVENT OF DEFAULT
AND ACCELERATION OF THE OBLIGATIONS BY THE CONSIGNOR, OR (II) FORTY-FIVE (45)
DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE CONSIGNOR HEREUNDER.
(b)    Subject to Sections 2.5(e) and (f) below, the Company may terminate this
Consignment Facility by giving five (5) Business Days’ prior written notice of
such termination to the Consignor. Upon receipt of such notice, the Consignor
shall suspend and terminate the consignment and delivery of Precious Metal
hereunder. ALL SUMS OUTSTANDING UNDER THIS CONSIGNMENT FACILITY WILL BE DUE AND
PAYABLE FIVE (5) BUSINESS DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMPANY
HEREUNDER.
(c)    Termination of this Consignment Facility shall not affect the Company’s
duty to pay and perform its obligations to the Consignor hereunder in full.
Notwithstanding termination, until all Consignment Facility Indebtedness has
been fully satisfied, the Consignor shall retain all security interests granted
to it and, except for those specific covenants and conditions dealing with the
making of consignments, all terms and conditions of this Agreement shall remain
in full force and effect.
(d)    Upon termination of the Consignment Facility, whether as a result of
demand by the Consignor or the occurrence of an Event of Default or notice of
termination from the Company, the Company shall immediately upon the effective
date of termination make Metals Payment for all Consigned Precious Metal
theretofore consigned but for which Metals Payment in full has not been made.
(e)    Notwithstanding the provisions of Paragraph 2.5(d) hereof, in the event
that the Consignment Facility is terminated as a result of the Consignor giving
forty-five (45) days written notice of termination to the Company as set forth
in Paragraph 2.5(a) hereof, the Consignor, at its option and in its sole
discretion, may agree not to accelerate the Fixed Rate Consignments

NY1154412.5
000000-33333
8

 




--------------------------------------------------------------------------------




and may permit the Company to make Metals Payment for the Consigned Precious
Metal on the last day of the Consignment Periods with respect thereto in
accordance with their respective terms and with the consignment fees with
respect thereto to be payable in accordance with Paragraph 2.5 of Exhibit D
attached hereto.
3.    AUTHORIZED REPRESENTATIVES
The Company shall deliver to the Consignor a certificate or letter certifying to
the Consignor the name(s) of all Authorized Representatives, in the form
attached hereto as Exhibit A. The Consignor may conclusively rely on such
certificate or letter until it shall receive a further certificate from the
Company in form acceptable to the Consignor canceling or amending the prior list
of Authorized Representatives. Any person identifying himself or herself as an
Authorized Representative of the Company shall have the right to effect
transactions under this Agreement. The Consignor shall have no responsibility or
obligation to ascertain whether the person is in fact the Authorized
Representative of the Company which he or she claims to be or is, in fact,
authorized to effect the transaction. At its option, the Consignor may verify
any telephonic or telegraphic request for transaction by calling an Authorized
Representative, and where more than one Authorized Representative is so
authorized, by calling an Authorized Representative or other individual other
than the caller or the individual initiating the transaction. The Company
authorizes the Consignor at its option to record electronically all telephonic
requests for transactions that the Consignor may receive from the Company or any
other person purporting to act on behalf of the Company.
4.    CONDITIONS
4.1    Conditions to the Consignor’s Obligation to Consign Precious Metal.
(c)    As a precondition to the Consignor’s consigning Precious Metal (but with
the Consignor retaining full discretion as to whether to consign Precious Metal
from time to time):
(i)    The representations and warranties set forth in Paragraph 6 hereof shall
be true and correct on and as of the date hereof and the date each consignment
is requested and is to occur.
(ii)    The Company shall have executed and delivered to the Consignor, or shall
have caused to be executed and delivered to the Consignor in form and substance
acceptable to the Consignor, upon the execution of this Agreement, all
agreements required by the Consignor for the purpose of securing payment and
performance of Company’s obligations under this Agreement, together with any
other documents required by the terms hereof or thereof, including, without
limitation, the Security Agreement and the Collateral Assignment; and all
insurance required by the terms hereof and by the Security Agreement, all of
which shall at all times remain in full force and effect.
(iii)    The Consignor shall have received the favorable written opinion of
counsel for the Company, dated the date hereof, satisfactory to the Consignor
and its counsel in scope and substance, stating, among other things, that this
Agreement and all agreements delivered in connection herewith have been duly
authorized, executed and delivered by the

NY1154412.5
000000-33333
9

 




--------------------------------------------------------------------------------




Company and constitute the valid, binding and enforceable obligations of the
parties thereto; and such other supporting documents and certificates as the
Consignor or its special counsel may reasonably request.
(iv)    There shall have been no material adverse change in the Company’s
financial condition or its financial or business prospects from those
represented in any financial statement or other information submitted to the
Consignor or upon which the Consignor has relied.
(v)    The Company shall have supplied the Consignor with a certificate from an
insurance company reasonably satisfactory to the Consignor with respect to the
assets of the Company, and a true and complete copy of all insurance policies
satisfactory to the Consignor in all respects and which shall include the Bank,
as agent for the Consignor and the Other Consignors, as an additional insured
and loss payee, as its interests may appear.
(vi)    All legal matters incident to the transactions hereby contemplated shall
be satisfactory to counsel for the Consignor.
(vii)    At the option of the Consignor, the Bank shall have completed an
adequate pre-funding examination of the Company evidencing, among other things,
satisfactory precious metal controls and physical security controls.
(viii)    The Company shall have delivered a Metals Report as of March 31, 2013,
which shall be acceptable to the Consignor in its sole discretion.
(ix)    No Event of Default as specified in Paragraph 8.1 hereof, nor any event
which upon notice or lapse of time or both would constitute such an Event of
Default, shall have occurred and be continuing
4.2    Company’s Confirmation.
The Company’s request to the Consignor for the delivery of Precious Metal under
the Consignment Facility shall be deemed to be a representation and warranty to
the Consignor that the respective conditions specified in Paragraph 4.1 for such
consignment have been satisfied.
5.    SECURITY
The repayment of the Obligations shall be secured by, and entitled to the
benefits of, the Security Agreement and the Collateral Assignment.
6.    REPRESENTATIONS AND WARRANTIES
As a material inducement to the Consignor to deliver Consigned Precious Metal to
the Company, the Company hereby represents and warrants to the Consignor (which
representations and warranties shall survive the execution of this Agreement and
the delivery of Consigned Precious Metal) that:

NY1154412.5
000000-33333
10

 




--------------------------------------------------------------------------------




6.1    Corporate Authority. The Company (i) is duly organized, validly existing
and in good standing under the laws of its state of incorporation, (ii) has the
requisite corporate power and authority to own its properties and to carry on
business as now being conducted, and holds all material permits, authorizations
and licenses, without material restrictions or limitations, which are necessary
for such ownership or business activity, and (iii) is qualified to do business
in every jurisdiction where such qualification is necessary, and has the
requisite corporate power to execute, deliver and perform this Agreement, the
Security Agreement, the Collateral Assignment, and any security document or
documents securing the obligations of the Company under this Agreement. The
Company has no reason to believe that any such material permits, authorizations
or licenses will be revoked, canceled, rescinded, modified or lost.
6.2    No Conflict. The execution, delivery and performance by the Company of
the terms and provisions of this Agreement, the Security Agreement, the
Collateral Assignment, and any other such security document(s) have been duly
authorized by all requisite corporate action and will not violate any provision
of law, any order of any court or other agency of government, the articles of
incorporation or the by-laws of the Company or any indenture, agreement or other
instrument to which it is party, or by which it is bound, or be in conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, or, except as may be provided by this Agreement, result
in the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of the Company pursuant to, any
such indenture, agreement or other instrument.
6.3    Litigation. There is no action, suit or proceeding at law or in equity or
by or before any governmental instrumentality or other agency now pending or, to
the knowledge of the Company threatened, against or affecting the Company which,
if adversely determined, would have a material adverse effect on the business,
operations, properties, assets or condition, financial or otherwise, of the
Company.
6.4    Other Agreements. The Company is not a party to any agreement or
instrument or subject to any charter or other corporate restriction adversely
affecting its business, properties or assets, operations or conditions,
financial or otherwise.
6.5    Default. The Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which could have a materially
adverse effect upon the Company’s business, operations, properties, assets, or
condition, financial or otherwise.
6.6    Financing Statements. No financing statement or agreement is on file in
any public office pertaining to or affecting the Consigned Precious Metal or any
Inventory of the Company, now owned or hereafter acquired containing Consigned
Precious Metal.
6.7    Representations. No statement of fact made by or on behalf of the Company
in this Agreement or in any certificate or schedule furnished to the Consignor
pursuant hereto, contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein or herein
not misleading. There is no fact presently known to the Company which has not
been disclosed to the Consignor which materially affects adversely, nor as far
as the Company

NY1154412.5
000000-33333
11

 




--------------------------------------------------------------------------------




can reasonably foresee, will materially affect adversely the property, business,
operations or condition (financial or otherwise) of the Company.
6.8    Binding Obligations. This Agreement, the Security Agreement, the
Collateral Assignment, all other agreements securing this Agreement have been
duly executed and delivered by the Company and constitute legal, valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization and other
similar laws of general application affecting the rights of creditors generally.
6.9    No Event of Default. No Event of Default as defined in Paragraph 8.1
hereof, and no event which, with the passage of time or the giving of notice, or
both, would become such an Event of Default, has occurred and is continuing.
6.10    Financial Statements. The Company has furnished the Financial Statements
to the Consignor. The Financial Statements have been prepared in accordance with
GAAP on a basis consistent with that of preceding periods and are complete and
correct in all material respects and fairly present the financial condition of
the Company as at said dates, and the results of its operations for the year or
other period ended on said dates. Since the date(s) of the above described
balance sheets, there has been no material adverse change in the financial
condition of the Company.
6.11    Credit Agreement. The Company reaffirms and restates and incorporates
herein by reference, as of the date hereof, all of the representations and
warranties made by Company in the Credit Agreement, except to the extent altered
by actions permitted pursuant to the terms thereof or expressly contemplated
pursuant to the terms hereof or to the extent the Consignor has been advised in
writing of any inaccuracy with respect to such representations or warranties and
has waived the same in writing.
6.12    Solvency.
(a)    The fair salable value of the assets of the Company exceeds as of the
date hereof and will, immediately following each consignment and delivery of
Consigned Precious Metal and after giving effect to the application of the
proceeds of the Consignment Facility, exceed the amount that will be required to
be paid on or in respect of its existing debts and other liabilities (including
contingent liabilities) as they mature.
(b)    The assets of the Company do not as of the date hereof and will not,
immediately following each consignment and delivery of Consigned Precious Metal,
and after giving effect to the application of the proceeds thereof, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.
(c)    The Company does not intend to, or believe that it will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by the Company and the timing of
and amounts of cash to be payable on or in respect of indebtedness of the
Company.
7.    AFFIRMATIVE AND NEGATIVE COVENANTS

NY1154412.5
000000-33333
12

 




--------------------------------------------------------------------------------




The Company covenants and agrees that, from the date hereof and until payment
and performance in full of all Obligations, the Company shall:
7.1    Credit Agreement. Observe, maintain and perform in all material respects
all of the covenants and agreements set forth in the Credit Agreement, all of
which are fully incorporated herein, are hereby fully restated, shall be
fulfilled by the Company and shall remain in full force and effect. Such terms
will apply herein, as the same may be amended/extended/renewed in the Credit
Agreement, provided that if the Company is no longer a party to the Credit
Agreement while this Agreement remains in effect, the terms in effect at the
time that the Credit Agreement terminated, or the Company ceased to be a party,
shall continue to apply for purposes of this Agreement.
7.2    Litigation. Give prompt written notice to the Consignor of any
proceedings instituted against it by or in any Federal or state court or before
any commission or other regulatory body, Federal, state or local, which, if
adversely determined, would have a materially adverse effect upon its business,
operations, properties, assets, or condition, financial or otherwise.
7.3    Financial Condition. Furnish to the Consignor promptly, from time to
time, such information regarding its operations, assets, business affairs and
financial condition, as the Consignor may reasonably request and promptly advise
the Consignor of any material adverse change in its condition, financial or
otherwise.
7.4    Audits. Permit agents or representatives of the Bank, for the benefit of
the Consignor and the Other Consignors, to inspect, at reasonable hours, the
Consigned Precious Metal and the Company’s books and records and to make
abstracts or reproductions of such books and records and permit the Bank’s audit
staff, for the benefit of the Consignor and the Other Consignors, to conduct not
less than one annual audit and field exam of the Consigned Precious Metal, all
such audits and exams to be at the sole cost and expense of the Company.
7.5    Liens. Not create, incur, assume or suffer to exist any mortgage, pledge,
lien, charge or other encumbrance of any nature whatsoever on (a) any of the
Consigned Precious Metal or any of the Other Consignors’ Precious Metal, or (b)
any products or property now or hereafter owned which does or will include
Consigned Precious Metal or any of the Other Consignors’ Precious Metal.
7.6    Disposition of Property. Not, without the Consignor's prior written
consent, sell, lease, transfer or otherwise dispose of the Consigned Precious
Metal or the Other Consignors' Precious Metal, except for:


(a)
sales of inventory and other assets in the ordinary course of the Company's
business; and



(b)
the consignment of the Consigned Precious Metal and Other Consignors' Precious
Metal to the Dentsply Subsidiaries pursuant to the Subsidiary Consignment
Agreement, provided that the terms of the Subsidiary


NY1154412.5
000000-33333
13

 




--------------------------------------------------------------------------------




Consignment Agreement must be acceptable to the Bank in all respects and in its
sole discretion.
7.7    Corporate Status. Not change its name or place of incorporation unless it
has provided the Consignor with thirty (30) days’ prior written notice thereof.
7.8    Consigned Precious Metal. Not grant any security interest or ownership
rights to any customer or creditor (including any credit institutions) of the
Company with respect to any of the Consigned Precious Metal or any of the Other
Consignors’ Precious Metal regardless of whether or not such customers have
prepaid orders for the Consigned Precious Metal or the Other Consignors’
Precious Metal or any products or property which does or will include the
Consigned Precious Metal or the Other Consignors’ Precious Metal and regardless
of whether such creditors (including credit institutions) have prior or ongoing
security arrangements with the Company, in which case the Company shall ensure
that neither the Consigned Precious Metals nor any of the Other Consignors
Precious Metal shall be subject to such prior security arrangements.
7.9    Consignments. Not obtain Precious Metal on consignment or credit from any
supplier, lender, consignor or financial institution other than the Consignor
and the Other Consignors unless such supplier, lender, consignor or financial
institution shall first: (a) have entered into a Consignment Agreement with the
Company in a form acceptable to the Bank; and (b) become a party to the
Intercreditor and Collateral Sharing Agreement with Consignor and the Other
Consignors, which Intercreditor and Collateral Sharing Agreement shall be
satisfactory to the Bank in all respects in its sole discretion and which shall
at all times remain in full force and effect.
7.10    Location of Precious Metal. At all times, all of the Consigned Precious
Metal and all of the Other Consignors’ Precious Metal shall be located at an
Approved Location, or shall be in transit to, or from, an Approved Location.
7.11    Other Consignment Agreements. Not amend any provision of any of the
Other Consignment Agreements except in accordance with the provisions of the
Intercreditor and Collateral Sharing Agreement.
7.12    Financial Statements. Unless otherwise explicitly waived by the
Consignor in writing, furnish to the Consignor:
(a)    within ninety (90) days after the end of each Fiscal Year, an audited
balance sheet as of the end of such Fiscal Year, and an audited statement of
earnings for the Fiscal Year, certified by certified public accountants selected
by the Company and reasonably acceptable to the Consignor;
(b)    within forty-five (45) days after the end of each calendar quarter, a
balance sheet as of the end of such period, and a statement of earnings for the
Fiscal Year through the end of such period, prepared either by the Company and
certified by a financial officer of the Company or prepared on not less than a
compilation basis by independent certified public accountants selected by the
Company and reasonably acceptable to the Consignor;

NY1154412.5
000000-33333
14

 




--------------------------------------------------------------------------------




(c)    within thirty (30) days of the end of each calendar month, a Metals
Report; and
(d)    promptly, from time to time such other information regarding its
operations, assets, business, affairs and financial condition, including without
limitation, an accounts payable reports and agings of the Company, as the
Consignor may reasonably request.
7.13    Environmental Matters. With respect to environmental matters:
(a)    comply strictly and in all material respects with the requirements of all
federal, state, and local environmental laws;
(b)    immediately contain and remove any hazardous or toxic material found on
the Premises in violation of applicable law, which work must be done in
compliance with applicable laws and at the Company’s expense; and
(c)    indemnify, defend, and hold the Consignor harmless from and against any
claim, cost, damage (including, without limitation, consequential damages),
expense (including, without limitation, attorneys’ fees and expenses), loss,
liability, or judgment now or hereafter arising as a result of any claim for
environmental cleanup costs, any resulting damage to the environment and any
other environmental claims against the Company, the Consignor, or the Premises.
The provisions of this subparagraph (c) shall continue in effect and shall
survive (among other events) any termination of this Agreement, foreclosure, a
deed in lieu of foreclosure transaction, payment and satisfaction of the
obligations evidenced hereby or incurred pursuant hereto, and release of any
collateral.
7.14    Insurance. Keep its insurable properties adequately insured at all
times, by financially sound and reputable insurers, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
and maintain liability and such other insurance as is customarily maintained by
company engaged in similar businesses.
7.15    Notices Relating to Credit Agreement. Forward to the Consignor copies of
all amendments to the Credit Agreement and all notices of default issued in
connection with the Credit Agreement immediately upon receipt thereof.
8.    EVENTS OF DEFAULT AND ACCELERATION
8.1    Events of Default In each case of the occurrence of any one or more of
the following events (each of which is herein called an “Event of Default”):
(a)    default in the payment or performance of any of the Company’s Obligations
or agreements hereunder or under the Other Consignment Agreements; or
(b)    any representation or warranty made herein or in any certificate,
statement or agreement furnished in connection with this Agreement shall prove
to be false or misleading in any material respect; or

NY1154412.5
000000-33333
15

 




--------------------------------------------------------------------------------




(c)    default in the payment or performance of any obligation or indebtedness
of the Company to the Consignor or any affiliate of the Consignor, whether now
or hereafter existing and howsoever arising, incurred or evidenced; or
(d)    default in the payment or performance of any obligation or indebtedness
of the Company to the Lenders or any affiliate of the Lenders under the Credit
Agreement, or under any other loan or credit agreement which replaces the Credit
Agreement upon its termination, whether now or hereafter existing and howsoever
arising, incurred or evidenced; or
(e)    default in the payment or performance of any obligation or indebtedness
of any of the Dentsply Subsidiaries to the Company under the Subsidiary
Consignment Agreement or under any other consignment agreement pursuant to which
Precious Metal is consigned to any of the Dentsply Subsidiaries, whether now or
hereafter existing and howsoever arising, incurred or evidenced; or
(f)    the Company or any of the Dentsply Subsidiaries shall (i) make a general
assignment for the benefit of creditors, or (ii) file or suffer the filing of
any voluntary or involuntary petition under any chapter of the Bankruptcy Act by
or against the Company or under the Insolvency Ordinance (Insolvenzordnung) by
or against DeguDent GmbH, or (iii) apply for or permit the appointment of a
receiver, trustee or custodian of any of its property or business; or (iv)
become insolvent to suffer the entry of an order for relief under Title 11 of
the United States Code; or (v) make an admission of its general inability to pay
its debts as they become due; or
(g)    the occurrence of any material loss, theft or destruction of or damage to
any of the Consigned Precious Metal or to any of the Other Consignors’ Precious
Metal; or
(h)    the occurrence of any attachment on any of the Consigned Precious Metal
or on any of the Other Consignors’ Precious Metal; or
(i)    default with respect to any evidence of indebtedness of the Company or
any of the Dentsply Subsidiaries (other than to the Consignor, the Other
Consignors and the Lenders), if the effect of such default is to (x) accelerate
the maturity of such indebtedness or permit the holder thereof to cause such
indebtedness to become due prior to the stated maturity thereof, and (y) cause a
material adverse effect upon the business operations, properties, assets, or
condition, financial or otherwise, of the Company or any of the Dentsply
Subsidiaries, or
(j)    any indebtedness of Company or any Dentsply Subsidiary (other than to the
Consignor, the Other Consignors and the Lenders) is not paid, when due and
payable, whether at the due date thereof or a date fixed for prepayment or
otherwise and such failure has a material adverse effect upon the business,
operations, properties, assets, or condition, financial or otherwise, of the
Company or any of the Dentsply Subsidiaries; or
(k)    the occurrence of any event of default under (x) any agreement now or at
any time hereafter securing or guaranteeing performance of this Agreement,
including, without limitation, the Security Agreement and the Collateral
Assignment, or (y) any agreement now or at

NY1154412.5
000000-33333
16

 




--------------------------------------------------------------------------------




any time hereafter securing or guaranteeing performance of any of the Other
Consignment Agreements; or
(l)    any direct or indirect change in the majority ownership or control of the
Company or any of the Dentsply Subsidiaries; or
(m)    the occurrence of any material loss, theft or destruction of or damage to
any of the property of the Company or any of the Dentsply Subsidiaries which, in
the Consignor’s sole reasonable determination, is not adequately insured;
then in any such event, at the Consignor’s option, (A) the ability of the
Company to request consignments of Precious Metal hereunder shall terminate; (B)
all the Company’s obligations to the Consignor (including, without limitation,
the Consignment Facility) shall become and be immediately due and payable
without presentment, demand or notice, all of which are hereby expressly waived,
notwithstanding any credit or time allowed to the Company or any instrument
evidencing any of the Company’s obligations to the Consignor; and (C) the
Company shall promptly make payment at the Consignor’s Address in the form of
immediately available United States dollars in an amount equal to the
Obligations, including, without limitation, an amount equal to the Value of the
Consigned Precious Metal on the date the Consignor notifies Company of the
exercise of its rights hereunder. The Consignor shall in addition have all of
the rights and remedies of a secured party under the Uniform Commercial Code
with respect to any collateral now or hereafter securing the Company’s
obligations hereunder. The Company shall, at the Consignor’s request,
immediately assemble all such collateral and the Consigned Precious Metal, and
the Consignor may go upon the Premises to take immediate possession thereof. The
Company shall pay all reasonable legal expenses and attorneys’ fees incurred by
the Consignor in enforcing the Consignor’s rights, powers and remedies under
this Agreement.
8.2    Consigned Precious Metal. Upon the occurrence and during the continuance
of any Event of Default and at any time thereafter, the Consignor may, in its
discretion, (a) enter into one or more hedging or similar agreements designed to
limit or eliminate the risk and exposure to fluctuations in the price of
Consigned Precious Metal, or (b) monetize the Consigned Precious Metal exposure
at such time as the Consignor reasonably determines to be appropriate.
8.3    Waiver No failure or delay on the Consignor’s part to exercise or to
enforce any of the Consignor’s rights hereunder or under any other instruments
or agreement evidencing any of the Company’s obligations to the Consignor or to
require strict compliance with the terms hereof or thereof in any one or more
instances and no course of conduct on the Consignor’s part shall constitute or
be deemed to constitute a waiver or relinquishment of any such rights hereunder
unless it shall have signed a waiver thereof in writing and no such waiver,
unless expressly stated therein, shall be effective as to any transaction which
occurs after the date of such waiver or as to any continuance of a breach after
such waiver. The Consignor’s rights hereunder shall continue unimpaired
notwithstanding any extension of time, compromise or other indulgence granted by
the Consignor to the Company with respect to any of the Company’s obligations to
the Consignor or any instrument given the Consignor in connection therewith, and
the Company hereby waives notice of any such extension, compromise or other
indulgence and consents to be bound thereby as if it had expressly agreed
thereto in advance.

NY1154412.5
000000-33333
17

 




--------------------------------------------------------------------------------




9.    NO ASSIGNMENT
The rights of the Company under this Agreement may not be assigned to any third
party without the prior written consent of the Consignor. All covenants and
agreements of the Company contained herein shall bind the Company and its
successors and assigns, and shall inure to the benefit of the Consignor, its
successors and assigns.


10.    EXPENSES


The Company shall pay on demand all reasonable costs and expenses of the
Consignor in connection with the preparation, administration, default,
collection, wavier or amendment of consignment terms, or in connection with the
Consignor's exercise, preservation or enforcement of any of its rights, remedies
or options hereunder or under the Security Agreement or the Collateral
Assignment, including, without limitation, fees of outside legal counsel,
including German counsel, or the allocated costs of in-house legal counsel,
accounting, consulting, brokerage or other costs relating to any appraisals or
examinations conducted in connection with the Consignment or any collateral
therefor, and the amount of all such expenses shall, until paid, bear interest
at the rate applicable to unpaid purchase price hereunder (including any default
rate) and be an obligation secured by such collateral.
11.    GOVERNING LAW; MISCELLANEOUS
11.1    Governing Law. This Agreement shall be governed by and shall be
construed under the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law) unless otherwise specifically provided. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
11.2    JURISDICTION. THE COMPANY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT OR ANY OF THE OTHER CONSIGNMENT DOCUMENTS MAY BE BROUGHT BY THE
CONSIGNOR IN ITS DISCRETION IN THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING THEREIN OR IN THE COURTS OF MUNICH, GERMANY AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON COMPANY BY MAIL AT THE ADDRESS SET FORTH IN THIS
AGREEMENT, IT BEING UNDERSTOOD THAT THE COMPANY MAY ONLY BE ENTITLED TO BRING
SUIT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN. THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY AND THE CONSIGNOR MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY

NY1154412.5
000000-33333
18

 




--------------------------------------------------------------------------------




CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER CONSIGNMENT DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN ) OR ACTIONS OF ANY PART, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE CONSIGNOR
RELATING TO THE ADMINISTRATION OF THE CONSIGNMENT FACILITY OR ENFORCEMENT OF THE
CONSIGNMENT DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE PARTIES HEREBY WAIVE ANY RIGHT
THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. THE COMPANY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF THE CONSIGNOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE CONSIGNOR
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS
AGREEMENT AND EXTENDS THE CONSIGNMENT FACILITY.
11.3    Survival of Covenants. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto, shall survive the consigning of Precious Metal by the Consignor
to the Company, the execution and delivery to the Consignor of this Agreement,
and shall continue in full force and effect so long as any indebtedness or
obligation of the Company to the Consignor is outstanding and unpaid. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assign of such party; and all covenants,
promises and agreements contained in this Agreement by or on behalf of the
Company shall inure to the benefit of the successors and assigns of the
Consignor.
11.4    Late Fee. If the entire amount of a required payment is not paid in full
within ten (10) business days after the same is due, the Company shall pay to
the Consignor a late fee equal to five percent (5%) of the required payment.
11.5    Default Interest Rate. The Company hereby agrees to pay upon demand, to
the extent permitted by law, late charges on any sum or amount not paid when due
hereunder at a rate per annum equal to the Prime Rate plus four percent (4%),
from the date of delinquency until payment in full. Interest shall be calculated
on the basis of a 360-day year counting the actual number of days elapsed. Each
change in the Prime Rate charged being effective upon each date the Prime Rate
changes..
11.6    Increased Costs. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any

NY1154412.5
000000-33333
19

 




--------------------------------------------------------------------------------




time or from time to time hereafter made upon or otherwise issued to the
Consignor by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:
(a)    subject the Consignor to any tax (except for taxes on income or profits),
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to the making of Fixed Rate Consignments, or
(b)    materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to the Consignor of the principal of or the
interest on Fixed Rate Consignments or any other amounts payable to the
Consignor under this Agreement for Fixed Rate Consignments, or
(c)    impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an officer of the
Consignor, or
(d)    impose on the Consignor any other conditions or requirements with respect
to Fixed Rate Consignments or any class of loans or commitments of which any of
Fixed Rate Consignments form a part;
and the result of any of the foregoing is to increase the cost (1) to the
Consignor of making, funding, issuing, renewing, extending or maintaining any of
the Fixed Rate Consignments, (1) to reduce the amount of principal, interest or
other amount payable to the Consignor hereunder on account of any of the Fixed
Rate Consignments or (1) to require the Consignor to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by the Consignor from the Company
hereunder, then, and in each such case, the Company will, upon demand by the
Consignor, at any time and from time to time and as often as the occasion
therefor may arise, terminate this Agreement upon five (5) Business Days’ notice
after receiving such demand or pay to the Consignor such additional amounts as
will be sufficient to compensate the Consignor for such additional cost,
reduction, payment or foregone interest or other sum.
11.7    Capital Adequacy. If any present or future law, governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or the interpretation thereof by a court or governmental authority with
appropriate jurisdiction affects the amount of capital required or expected to
be maintained by the Consignor or any corporation controlling the Consignor and
the Consignor reasonably determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of Fixed Rate
Consignments made or deemed to be made pursuant hereto, then the Consignor may
notify the Company of such fact, and the Company upon demand of the Consignor
either terminate this Agreement upon five (5) Business Days’ notice after
receiving such demand or shall pay to the Consignor from time to time upon
demand, as an additional fee payable hereunder, such amount as the Consignor
shall determine and certify in a notice to the Company to be an amount that will
adequately compensate the Consignor in light of these

NY1154412.5
000000-33333
20

 




--------------------------------------------------------------------------------




circumstances for its increased costs of maintaining such capital. The Consignor
shall allocate such cost increases among its customers in good faith and on
equitable basis.
11.8    Certificate of Increased Costs and Capital Adequacy. A certificate
setting forth any additional amounts payable pursuant to Paragraphs 11.6 and
11.7 and a brief explanation of such amounts which are due, submitted by the
Consignor to the Company, shall be prima facie evidence that such amounts are
due and owing.
11.9    Assignments. The Consignor shall have the unrestricted right at any time
or from time to time, with the Company’s consent (such consent shall only be
required provided that no Event of Default has occurred and is then continuing),
which shall not be unreasonably withheld, to assign all or any portion of its
rights and obligations hereunder to one or more banks or other financial
institutions (each, an “Assignee”), and Company agrees that it shall execute, or
cause to be executed, such documents, including without limitations, amendments
to this Agreement and to any other documents, instruments and agreements
executed in connection herewith as the Consignor shall deem necessary to effect
the foregoing. In addition, at the request of the Consignor and any such
Assignee, Company shall enter into one or more new Consignment Agreements, as
applicable, with any such Assignee and, if the Consignor has retained any of its
rights and obligations hereunder following such assignment, to the Consignor,
which new Consignment Agreement shall be issued in replacement of, but not in
discharge of, the liability evidenced by the Consignment Agreement entered into
by the Consignor prior to such assignment and shall reflect the amount of the
respective commitments and consignment held by such Assignee and the Consignor
after giving effect to such assignment. Each interest assigned hereunder shall
be in an amount equal to at least Five Million Dollars ($5,000,000) of the total
commitment of the Consignor. Upon the execution and delivery of appropriate
assignment documentation, amendments and any other documentation required by the
Consignor in connection with such assignment, and the payment by Assignee of the
purchase price agreed to by the Consignor, and such Assignee, such Assignee
shall be a party to this Agreement and shall have all of the rights and
obligations of the Consignor hereunder (and under any and all other guaranties,
documents, instruments and agreements executed in connection herewith) to the
extent that such rights and obligations have been assigned by the Consignor
pursuant to the assignment documentation between the Consignor and such
Assignee, and the Consignor shall be released from its obligations hereunder and
thereunder to a corresponding extent. The Consignor may furnish any information
concerning the Company in its possession from time to time to prospective
Assignee, provided that the Consignor shall require any such prospective
Assignee to agree in writing to maintain the confidentiality of such
information.
11.10    Participations. The Consignor shall have the unrestricted right at any
time and from time to time, with the consent of Company (such consent shall only
be required provided that no Event of Default has occurred and is then
continuing), which shall not be unreasonably withheld, to grant to one or more
banks or other financial institutions (each, a “Participant”) participating
interests in the Consignor’s obligation to consign Precious Metal hereunder.
Each participating interest granted hereunder shall be in an amount equal to at
least Five Million Dollars ($5,000,000) of the total commitment of the
Consignor. In the event of any such grant by the Consignor of a participating
interest to a Participant, the Consignor shall remain responsible for the
performance of its obligations hereunder and Company shall continue to deal
solely and directly with the

NY1154412.5
000000-33333
21

 




--------------------------------------------------------------------------------




Consignor in connection with the Consignor’s rights and obligations hereunder.
The Consignor may furnish any information concerning the Company in its
possession from time to time to prospective Participants, provided that the
Consignor shall require any such prospective Participant to agree in writing to
maintain the confidentiality of such information.
11.11    Maximum Interest. All agreements between the Company and the Consignor
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Consignor
for the use or the forbearance of the indebtedness evidenced hereby exceed the
maximum permissible under applicable law. As used herein, the term “applicable
law” shall mean the law in effect as of the date hereof; provided, however, that
in the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date. In this regard, it is expressly agreed that it is the intent
of the Company and the Consignor in the execution, delivery and acceptance of
this Agreement to contract in strict compliance with the laws of the State of
New York from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the consignment
documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from circumstances whatsoever the Consignor
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between the Company and the Consignor.
11.12    Payments.
(a)    All payments (other than payments in the form of Precious Metal) shall be
made by the Company at the office of the Consignor herein set forth or such
other place as the Consignor may from time to time specify in writing in lawful
currency of the United States of America in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any taxes or other payments.
(b)    All payments shall be applied first to the payment of all fees, expenses
and other amounts due to the Consignor (excluding purchase price for Consigned
Precious Metal and consignment fees), then to accrued consignment fees and
interest and the balance on account of outstanding purchase prices for Consigned
Precious Metal; provided, however, that after the occurrence of an Event of
Default, payments will be applied to the obligations of the Company to the
Consignor as the Consignor determines in its sole discretion.
(c)    If this Agreement or any payment hereunder becomes due on a day which is
not a Business Day, the due date of this Agreement or payment shall be extended
to the next succeeding Business Day, and such extension of time shall be
included in computing interest and fees in connection with such payment.

NY1154412.5
000000-33333
22

 




--------------------------------------------------------------------------------




11.13    Loss of Agreement. Upon receipt of an affidavit of an officer of the
Consignor as to the loss, theft, destruction or mutilation of any security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, the Company will issue, in lieu thereof, a
replacement security document of like tenor.
11.14    Pledge to Federal Reserve. The Consignor may at any time pledge all or
any portion of its rights under the consignment documents to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. Section 341. No such pledge or enforcement thereof shall affect the
rights or obligations of the Company hereunder or release the Consignor from its
obligations under any of the consignment documents.
11.15    Insolvency Proceeding. The Company will not argue or otherwise take the
position in any Insolvency Proceeding (defined below) that this Agreement is not
a true consignment.
(a)    In the event this Agreement is determined to be anything other than a
true consignment then the Consignor shall be allowed to include in its resulting
claim any and all damages, claims or fees, including, without limitation,
termination fees arising from any and all hedging contracts, swap agreements or
other similar agreements pertaining to the transactions contemplated by this
Agreement (collectively “Termination Fees”). If the Consignor chooses to include
such Termination Fees in its claim then the Company agrees that, for purposes of
any Insolvency Proceeding (defined below), (i) any such claims, actions or
proceedings brought by the Consignor (including any terminations, liquidations
or accelerations required in connection with such claim) are not subject to an
“automatic stay” pursuant to 11 U.S.C. Section 362(a) as a result of such
Insolvency Proceeding (defined below) and that the Company will not argue or
otherwise contend that the Consignor’s claims, actions or proceedings are
subject to an automatic stay; (ii) the Company will not plead, argue or
otherwise raise any defenses, including, without limitation, defenses arising
under the theories of statute of limitations, laches, estoppel or similar
theories, to any such civil or administrative claims, actions or proceeding
which are brought by the Company; and (iii) the Consignor has a claim against
the Company in the aggregate amount of at least the Consignment Facility
Indebtedness plus any and all Termination Fees (exclusive of accruing attorneys
fees’, costs of collection and interest), and the Consignor may pursue such
claims without objection.
(b)    Additionally, if, notwithstanding anything herein to the contrary, a
claim is made upon the Consignor, or any subsequent transferee from the
Consignor (collectively the “Transferee”), for repayment or recovery of any
amount(s) or property or its equivalent received by the Consignor pursuant to
this Agreement and, if, resulting from such claim, the Transferee pays all or
part of said amount or redelivers property or its equivalent to the claimant by
reason of (i) any judgment, decree or order of any court or administrative body,
or (ii) any settlement or compromise of any such claim, effected by the
Transferee with any such claimant or its representative, then, in any such
event, the Company agrees that any such judgment, decree, order settlement or
compromise shall be binding upon Company, and the Company shall be and remain
liable to the Transferee for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by the Transferee.
The provisions of this paragraph shall survive and continue in effect,
notwithstanding any payment of any or all of the amounts pursuant to this

NY1154412.5
000000-33333
23

 




--------------------------------------------------------------------------------




Agreement. The Transferee shall give the Company notice of any such claim in
accordance with the provision hereof.
(c)    The Company hereby agrees that if it shall (i) file or be the subject of
any petition under Title 11 of the United States Code as same may be amended
from time to time (the “Bankruptcy Code”), (ii) be the subject of any order for
relief issued under the Bankruptcy Code, (iii) file or be the subject of any
petition, which is not dismissed within sixty (60) days of filing, in the case
of an involuntary filing, seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency, or other
relief for debtors, (iv) seek, consent to or acquiesce in the appointment of any
trustee, receiver, conservator or liquidator, (individually, an “Insolvency
Proceeding” and, collectively, “Insolvency Proceedings”), or (v) be the subject
of any order, judgment or decree entered by any court of competent jurisdiction
approving a petition filed against the Company in any Insolvency Proceeding,
then the Consignor shall thereupon be entitled to relief from any automatic stay
imposed by §362 of the Bankruptcy Code, or from any other stay or suspension of
remedies imposed in any other manner with respect to the exercise of the rights
and remedies otherwise available to the Consignor relating to this Agreement.
(d)    The Company’s agreements set forth in this paragraph are provided in
exchange for valuable consideration provided in this Agreement.
11.16    Notices. All notices and other communications hereunder shall be in
writing, except as otherwise provided in this Agreement; and shall be sent by
any one of the following: certified mail, return receipt requested; overnight
courier; confirmed telecopier; or by hand and shall addressed (i) if to the
Company, to it at the Company’s Address, and (ii) if to the Consignor, to it at
the Consignor’s Address. Notices shall be deemed effective three (3) days after
deposit in the mail, if sent by certified mail; the next Business Day, if sent
by overnight courier; upon confirmation, if sent by confirmed telecopier; and
upon delivery, if sent by hand. The address of any party hereto for such
demands, notices and other communications may be changed by giving notice in
writing at any time to the other party hereto.
11.17    Waivers in Writing. No modification or waiver of any provision of this
Agreement, nor consent to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. No notice to, or demand on, the Company, in any case, shall
entitle the Company to any other or future notice or demand in the same, similar
or other circumstances.
11.18    Delay in Enforcement. Neither any failure or any delay on the part of
the Consignor in exercising any right, power or privilege hereunder or under any
other instrument given as security therefor, shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or future
exercise, or the exercise of any right, power or privilege.
11.19    Severability. In the event any part of this Agreement is found to be
unenforceable in any jurisdiction, the remaining provisions of this Agreement
shall be binding with the same effect as though the unenforceable part were
deleted; provided, however, such provision shall continue

NY1154412.5
000000-33333
24

 




--------------------------------------------------------------------------------




to be enforceable in all other jurisdictions; and provided, further, however,
that if a court finds such provision to be unenforceable, such court shall be
entitled to modify such provision in order to make the same enforceable.
11.20    Final Agreement. This Agreement is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements sand
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. This Agreement may not be amended or modified
except by a written instrument describing such amendment or modification
executed by the Company and Consignor.
*The next page is a signature page*



NY1154412.5
000000-33333
25

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
WITNESS:                     DENTSPLY INTERNATIONAL INC.
________________________________    By:_________________________________
Title:
By: ________________________________
Title:
THE TORONTO-DOMINION BANK
By:_________________________________
Title:



NY1154412
 
SIGNATURE PAGE TO
CONSIGNMENT AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT INDEX
Exhibit A                Authorized Representatives Letter
Exhibit B                Change in Consignment Limit
Exhibit C                Approved Locations
Exhibit D                Terms of Consignment



NY1154412.5
000000-33333
 
 




--------------------------------------------------------------------------------




EXHIBIT A
(TO BE TYPED ON COMPANY’S LETTERHEAD)
[____________], 2013
To:    THE TORONTO-DOMINION BANK
Dear Sir or Madam:
In accordance with that certain Consignment Agreement dated the date hereof (the
“Consignment Agreement”) by and between the undersigned and The Toronto-Dominion
Bank (the “Consignor”), the undersigned hereby designates the following persons
as Authorized Representatives who are authorized by and on behalf of the
undersigned: (a) to transact consignment and purchase and sale transactions with
the Consignor under the Consignment Facility; (b) to request, and to roll over,
Fixed Rate Consignments under the Consignment Facility; and (c) to generally to
bind the undersigned in any and all transactions by and between Consignor and
the undersigned under the Consignment Facility:
Name
Title
_____________________________
_____________________________
_____________________________
_____________________________
_____________________________
_____________________________

The Consignor is hereby authorized to rely on this authorization until Consignor
receives further written notice canceling or amending the foregoing. All
capitalized terms used herein without definition shall have the meanings
assigned by the Consignment Agreement.
Very truly yours,
DENTSPLY INTERNATIONAL INC.
By:_________________________________
Title:
By: ________________________________
Title:



NY1154412.5
000000-33333
1

 




--------------------------------------------------------------------------------




EXHIBIT B
______________, 201_
DENTSPLY INTERNATIONAL INC.
570 West College Avenue
York, Pennsylvania 17405
Ladies and Gentlemen:
Upon your acceptance of the terms of this letter agreement as evidenced by your
execution and delivery to THE TORONTO-DOMINION BANK (the “Consignor”) on or
before ______________, 201__, of a copy of this letter, DENTSPLY INTERNATIONAL
INC. (the “Company”), and the Consignor agree effective _________________,
201__, to amend the definition of the Consignment Limit contained in Paragraph
1.11 of that certain Consignment Agreement dated [_____________], 2013, as the
same may have been heretofore amended (the “Consignment Agreement”), by and
between Consignor and the Company to read as follows:
“1.11. “Consignment Limit” means:
(a)    _____________ Dollars ($____________); or
(b)    such limit as Consignor and the Company may agree upon from time to time
as evidenced by an amendment in substantially the form of Exhibit B attached
hereto and made a part hereof or in such other form as Consignor shall require;
or
(c)    such other limit as Consignor may approve in its sole discretion.”
Except as amended hereby, the Consignment Agreement and all agreements securing
or guaranteeing the Consignment Agreement shall remain in full force and effect
and are in all respect hereby ratified and affirmed.
Very truly yours,
THE TORONTO-DOMINION BANK,
By:_____________________________________
Title:



NY1154412.5
000000-33333
1

 




--------------------------------------------------------------------------------




Accepted and agreed as of the
____ day of ___________, 201_.
DENTSPLY INTERNATIONAL INC.
By: ________________________________
Title:
By: ________________________________
Title:

NY1154412.5
000000-33333
2

 




--------------------------------------------------------------------------------




EXHIBIT C
APPROVED LOCATIONS




DeguDent GmbH
Rodenbacher Chaussee 4
D-63457 Hanau-Wolfgang
Germany


Elephant Dental
Verlengde Lageweg 10
1628 PM Hoorn
Netherlands


Dentsply Prosthetics (f/k/a Degussa-Ney Dental)
65 West Dudley Town Road
Bloomfield, Connecticut 06002-1316
USA


Coimpa Ltda.
Av. Gen. Rodrigo
Otavio.512, 69077-000
Manaus-AM


Sankin Kogyo Ltd.
Nasu Factory 1382-11
Shimoishigami
Ohtawara City, Tochigi 324-0036


Degussa Dental Austria GmbH
Liesinger Flur-Gasse 2c
1235 Vienna
Austria


Dentsply Prosthetics U.S. LLC
500 West College Avenue
York, Pennsylvania 17401


Dentsply Canada Ltd.
161 Vinyl Court
Woodbridge, Ontario L4L 4A3



NY1154412.5
000000-33333
1

 




--------------------------------------------------------------------------------




EXHIBIT D
Terms of Consignment
1.    DEFINITIONS.
When used herein, capitalized terms used herein shall be defined as set forth in
the Consignment Agreement, or if not defined in the Consignment Agreement, as
follows:
1.47    “Consignment Period” means the period beginning on the Drawdown Date and
ending one (1) week, one (1) month, two (2) months, three (3) months, six (6)
months or twelve (12) months after such Drawdown Date (or such other period as
the Consignor and the Company shall agree upon from time to time thereafter), as
the Company may select in its relevant notice pursuant to Paragraph 2.2 or 2.6
of this Exhibit D; provided, however, that, if such Consignment Period would
otherwise end on a day which is not a London Banking Day, such Consignment
Period shall end on the next following London Banking Day.
1.48    “Consignment Request” shall have the meaning assigned by Paragraph
2.2(a) of this Exhibit D.
1.49    “Counterparty” means the Person or Persons (including financial
institutions) nominated by the Company and approved by the Consignor to receive
book entry transfers of Precious Metal where no physical transfer of Precious
Metal is contemplated.
1.50    “Drawdown Date” means the date on which any consignment under the
Consignment Facility is made or is to be made and the date on which any
consignment under the Consignment Facility is rolled over in accordance with
Paragraph 2.6 of this Exhibit D.
1.51    “Fixed Consignment Fee” means a consignment fee determined in accordance
with the provisions of Paragraph 2.5 of this Exhibit D.
1.52    “Fixed Rate Consignment” means a consignment of Precious Metal by the
Consignor to the Company under the Consignment Facility bearing a Fixed
Consignment Fee.
2.    CONSIGNMENT FACILITY.
2.6    Consigned Precious Metal; Title; Insurance.
(a)    The commodities to be consigned to the Company by the Consignor under the
Consignment Facility shall consist of Precious Metal as defined herein. EXCEPT
FOR THE FINENESS OF THE PRECIOUS METAL AS SPECIFIED HEREIN, THE CONSIGNOR MAKES
NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO
THE GOODS CONSIGNED OR TO BE SOLD HEREUNDER, WHETHER AS TO MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER MATTER, AND THE CONSIGNOR HEREBY
DISCLAIMS ALL SUCH WARRANTIES.

NY1154412.5
000000-33333
1

 




--------------------------------------------------------------------------------




(b)    Title to Consigned Precious Metal shall remain in the Consignor until
Metals Payment has been made for such Consigned Precious Metal, whereupon title
to such purchased Consigned Precious Metal shall pass to the Company. The
Company hereby ratifies the filing of all financing statements and other
documents as may be reasonably required by the Consignor to evidence the
Consignor’s interests as consignor and secured party under the Uniform
Commercial Code.
(c)    The Company shall timely pay all license fees, assessments and sales,
use, excise, value added, gross receipts, property, state excise and other taxes
now or hereafter imposed by any governmental body or authority with respect to
the possession, use, sale, transfer, consignment, delivery or ownership of the
Consigned Precious Metal.
(d)    The Precious Metal consigned pursuant to the Consignment Facility and
governed by this Agreement shall be such quantity and form of Precious Metal as
the Consignor may confirm to the Company from time to time. Precious Metal in
the possession or control of the Company, or Precious Metal held by a third
party for the account of the Company, shall constitute Consigned Precious Metal
notwithstanding that (i) such Precious Metal is in alloyed form or is contained
in raw materials, work-in-process or finished goods, (ii) such Precious Metal
was delivered to, or credited to the account of, the Company, by a third party
in exchange for or in consideration of Precious Metal delivered by the Consignor
to such third party, (iii) such Precious Metal was sold by the Company to the
Consignor and then consigned back to the Company pursuant to this Agreement, or
(iv) such Precious Metal is in the possession of or under the control of any
person other than the Company, including any refiner, customer of the Company or
bailee.
(e)    Immediately upon consignment of Precious Metal to the Company by the
Consignor, the Company shall insure the Consigned Precious Metal wherever
located, including all Consigned Precious Metal which is in transit, in such
amounts and by such insurers as may from time to time be reasonably required by
the Consignor, at all locations on an all risk form, (including but not limited
to, fidelity insurance for all employees, including officers, if required by the
Consignor) as may from time to time be reasonably required by the Consignor. All
such insurance policies shall provide at least thirty (30) days’ prior written
notice to the Consignor of any cancellation or alteration thereof. At the
Consignor’s request, the Company shall deliver to the Consignor the certificate
of an insurance company reasonably satisfactory and a true and complete copy of
all insurance policies evidencing the satisfaction of the Company’s insurance
obligations hereunder and the inclusion of the Consignor as additional insured
and loss payee under any applicable policy as its interest may appear; provided,
however, that the Consignor shall be under no duty either to ascertain the
existence of or to examine any such policy or certificate or to advise the
Company in the event such policy shall not comply with the requirements hereof.
The Company shall, as between the Consignor and the Company, accept all risk of
loss to the Consigned Precious Metal in accordance with the provisions hereof
until Metals Payment as hereinafter provided.
(f)    The Company shall have the right to prepay the Consignment Facility
Indebtedness at any time without premium or penalty, provided, however, any
prepayment of a Fixed Rate Consignment on any day other than the last day of the
Consignment Period with respect

NY1154412.5
000000-33333
2

 




--------------------------------------------------------------------------------




thereto shall be accompanied by the payment of all loss, costs and expenses due
to the Consignor under Paragraph 2.8 of this Exhibit D.
2.7    Requests for Consignments.
(n)    Requests for delivery of Precious Metal to be held for consignment
hereunder shall be made by an Authorized Representative to an authorized officer
of the Consignor by telephone or telecopier (the “Consignment Request”). Each
Consignment Request sent either by telephone or telecopier shall indicate:
(i)    the quantity, type and quality of the Precious Metal to be consigned;
(ii)    the Drawdown Date;
(iii)    the Consignment Period; and
(iv)    the Counterparty at which the Precious Metal will be credited.
(o)    The Consignor is not obligated to accept any Consignment Request and may
accept or reject a Consignment Request in its sole discretion. If the Consignor
accepts a Consignment Request, it may issue a written confirmation to the
Company confirming the consignment of Precious Metal to the Company in
accordance with the terms of such Consignment Request or as otherwise indicated
on the confirmation, which shall state the Fixed Consignment Rate to apply to
such consignment. The issuance of a confirmation by the Consignor shall be
deemed to be an acceptance by the Consignor of the Consignment Request and the
Fixed Consignment Rate and other information set forth in the same which shall
be binding on the parties. All confirmations issued by the Consignor shall be
deemed to be accurate and shall be conclusively binding upon the Company unless
the Company shall dispute such confirmation by written notice (giving the
reasons therefor) to the Consignor promptly but in no event later than within
three (3) Business Days of receiving such confirmation. In the event of a
dispute, the Consignor’s electronic recording of the telephonic request shall be
controlling.
(p)    Requests for Fixed Rate Consignment of Precious Metal shall be for not
less than (i) one (1) kilo, or integral multiples of one (1) kilo in excess
thereof, for Gold; (ii) two thousand five hundred (2,500) fine troy ounces, or
integral multiples of two thousand five hundred (2,500) fine troy ounces in
excess thereof, for Silver; (iii) fifty (50) fine troy ounces, or integral
multiples of fifty (50) fine troy ounces in excess thereof, for Platinum; and
(iv) fifty (50) fine troy ounces, or integral multiples of fifty (50) fine troy
ounces in excess thereof for Palladium.
(q)    There shall be no more than seven (7) Fixed Rate Consignments outstanding
for Consigned Precious Metal at any one time.
(r)    Consignment Requests for Fixed Rate Consignments shall be delivered to
the Consignor by 12:00 noon (New York time) two (2) London Banking Days prior to
the proposed Drawdown Date.

NY1154412.5
000000-33333
3

 




--------------------------------------------------------------------------------




(s)    The Company irrevocably authorizes the Consignor to make or cause to be
made, at or about the time of the Drawdown Date of any consignment of Precious
Metal or at the time of receipt of any Metals Payment, an appropriate notation
on the Consignor’s books and records reflecting the making of such consignment
of Precious Metal or (as the case may be) the receipt of Metals Payment for
Consigned Precious Metal. The amount of the Consignment Facility Indebtedness
set forth in the Consignor’s books and records shall be prima facie evidence of
the Consignment Facility Indebtedness owing and unpaid to the Consignor, but the
failure to record, or any error in so recording, any such amount on the
Consignor’s books and records shall not limit or otherwise affect the
obligations of the Company hereunder to make pay and perform its obligation
under the Consignment Facility when due.
2.8    Deliveries.
(a)    For the purposes of this Agreement, “deliver” or “delivery” shall mean
the crediting of Precious Metal by the Consignor to a Counterparty.
(b)    When, in accordance with a Consignment Request, the Consignor delivers
Precious Metal by book entry to a Counterparty (i) by crediting the Company’s
account with such Counterparty, or (ii) by instructing such Counterparty to
credit the account of a third party at such Counterparty, the Consignor shall
have no responsibility for the actions of such Counterparty or third party with
respect to such book entry delivery of Precious Metal, and the Company shall
have no recourse to the Consignor once the Consignor has completed the delivery
by book entry of the Precious Metal to such Counterparty in accordance with the
Consignment Request. In further explanation, the Consignor shall not be
responsible if (i) the Counterparty fails to credit the Company’s account or
fails to give credit to the account of said third party, or (ii) if the
Counterparty or the third party becomes insolvent. In any such event (i) the
Company shall look only to the Counterparty or third party (as applicable) for
satisfaction of any claims, (ii) the Company shall indemnify and hold the
Consignor harmless from any claim, liabilities or obligations with respect to
such transfer, and (iii) the Company shall be obligated to pay the Consignor for
the Precious Metal so transferred.
(c)    The Consignor shall not physically deliver Precious Metal to the Company
hereunder for any reason or at any time and shall have no responsibility for the
actions or inaction of any Counterparty.
(d)    In addition, the Company may elect to sell Precious Metal to the
Consignor which the Consignor may consign back to the Company pursuant to the
terms hereof and the same shall be deemed for all purposes to be Consigned
Precious Metal and title to such Precious Metal shall immediately and without
further action vest in the Consignor. There shall be no requirement for Precious
Metal to be physically delivered to the Company by the Consignor in order for
such Precious Metal to be considered Consigned Precious Metal hereunder.
(e)    Accordingly, Precious Metal consigned pursuant to the Consignment
Facility and governed by this Agreement shall be such quantity and type of
Precious Metal as the Consignor shall confirm to the Company from time to time.
Without limiting the generality of the foregoing, Precious Metal in the
possession or control of the Company, or Precious Metal held by a third party

NY1154412.5
000000-33333
4

 




--------------------------------------------------------------------------------




for the account of the Company, shall constitute Consigned Precious Metal
consigned pursuant to the Consignment Facility and title shall immediately and
without further action vest in the Consignor notwithstanding that (i) such
Precious Metal is in alloyed form or is contained in raw materials,
work‑in‑process, or finished goods, (ii) such Precious Metal was delivered to,
or credited to the account of, and accepted by the Company, by a third party in
exchange for or in consideration of Precious Metal delivered by the Consignor to
such third party, (iii) such Precious Metal was sold by the Company to the
Consignor and then consigned back to the Company pursuant to this Agreement; or
(iv) such Precious Metal was acquired by the Company to replace Consigned
Precious Metal which had been sold or otherwise transferred by the Company.
2.9    Purchases and Sales of Precious Metal; Payment.
(a)    Provided that no Event of Default (or condition with which the passage of
time and/or the giving of notice may become an Event of Default) has occurred
and is continuing, the Company may elect to purchase Consigned Precious Metal at
any time by notifying the Consignor of its intention to do so at a reasonable
time before (which shall be not less than thirty (30) minutes) the fix at which
such Precious Metal is to be purchased. The Company shall make a Metals Payment
within two (2) Business Days for all Consigned Precious Metal so purchased (but
the Consignor may permit the Company to pay prior to such time without premium
or discount).
(b)    All Metals Payments shall be made without counterclaim or setoff and free
and clear of, and without any deduction or withholding for, any taxes or other
payments. All Metals Payments shall be applied to the Obligations of the Company
to the Consignor as it determines in its sole reasonable discretion. The Company
hereby authorizes the Consignor to charge the Company’s Account at any time and
from time to time for the purpose of making any Metals Payment which is at any
time payable hereunder by the Company.
(c)    Notwithstanding anything contained herein to the contrary, the Company
shall immediately make a Metals Payment for Consigned Precious Metal at the time
the Consigned Precious Metal is lost or stolen or the occurrence of any event
which causes the Consignor’s or the Company’s interest in the same to be deemed
an “account” under applicable law.
(d)    Provided that no Event of Default (or condition with which the passage of
time and/or the giving of notice may become an Event of Default) has occurred
and is continuing and provided that after giving effect thereto the Consignment
Facility Indebtedness does not exceed the Consignment Limit, the Company may
elect at any time, to sell Precious Metal to the Consignor and to have the
Consignor consign such Precious Metal back to the Company hereunder by notifying
the Consignor by telephone or telecopier of its intention to do so within a
reasonable time before the fix at which such sale will occur. The Consignor
shall pay for such purchased Precious Metal within two (2) Business Days of
purchase by federal wire transfer, other customary form of cash payment
acceptable to the parties or by credit to the Company’s account at approved
intermediaries. The Consignor may make early payment if requested by the Company
and practicable at such market discount for early payment as quoted from time to
time by the Consignor. The Consignor’s purchase price shall be at the applicable
Value for such purchased Precious Metal less such market discounts as quoted
from time to time by the Consignor. The Company shall timely pay and hold the
Consignor harmless for all third party charges in connection with all such
sales. Sales of Precious Metal by

NY1154412.5
000000-33333
5

 




--------------------------------------------------------------------------------




the Company shall be of not less than (i) one (1) kilo, or integral multiples of
one (1) kilo in excess thereof, for Gold; (ii) two thousand five hundred (2,500)
fine troy ounces, or integral multiples of two thousand five hundred (2,500)
fine troy ounces, in excess thereof for Silver; (iii) fifty (50) fine troy
ounces, or integral multiples of fifty (50) fine troy ounces in excess thereof,
for Platinum; and (iv) fifty (50) fine troy ounces, or integral multiples of
fifty (50) fine troy ounces, in excess thereof for Palladium.
(e)    Notwithstanding anything contained herein to the contrary, the Company
shall only be permitted to make a physical delivery of Precious Metal in payment
of the Obligations with the prior written consent of the Consignor. Any such
physical delivery of Precious Metal to the Consignor shall be (i) to a vault
designated by the Consignor, (ii) at the Company’s expense and risk, (iii) in a
form acceptable to the Consignor at a location acceptable to the Consignor
subject to such market discounts as may be provided herein and, if required by
the Consignor, credited to the Company’s Account only upon the Consignor’s
assaying the Value thereof.
2.10    Consignment Fees.
(d)    During such time as Precious Metal is consigned to the Company hereunder
and until the same is withdrawn from consignment and paid for in full by the
Company as hereinafter provided, the Company shall pay to the Consignor a Fixed
Consignment Fee which shall be computed as a percentage of the Value of such
Consigned Precious Metal on the Drawdown Date. Each Fixed Consignment Fee shall
be calculated for a certain specific quantity and form of Precious Metal
consigned to the Company for a certain specific Consignment Period at the rate
per annum and in an amount set by the Consignor. The quantity and form of
Precious Metal and the Consignment Period shall be selected by the Company,
subject to acceptance by the Consignor. Once the specific quantity and form of
Precious Metal and the specific Consignment Period have been selected and the
Fixed Consignment Fee determined, such selections shall be irrevocable and
binding on the Company and shall obligate the Company to accept the consignment
requested from the Consignor in the amount, in the form and for the Consignment
Period specified.
(e)    The Company shall establish the Company’s Account. Fixed Consignment Fees
shall be accrued on a daily basis and paid by the Consignor debiting the
Company’s Account on the last day of the applicable Consignment Period.
(f)    Subject to the terms and conditions hereinafter set forth, the Company
may not select a Consignment Period of more than one (1) Business Day if an
Event of Default has occurred and is then continuing without the Consignor’s
prior consent.
(g)    Consignment fees shall be calculated on the basis of a 360-day year
counting the actual number of days elapsed.
2.11    Rolling Over of Fixed Rate Consignments.
Subject to the provisions hereof, a Fixed Rate Consignment may be rolled over
upon the expiration of its Consignment Period by giving the Consignor notice by
telephone or telecopier of the Company’s decision to roll over an outstanding
consignment at least two (2) London Banking

NY1154412.5
000000-33333
6

 




--------------------------------------------------------------------------------




Days’ prior to the day on which such election is effective and subject to the
consent of the Consignor. In connection with such notice, the Company shall
notify the Consignor of any requested change in the Consignment Period for such
Fixed Rate Consignment. Each such request shall be irrevocable by the Company.
In the event that the Company does not notify the Consignor of its election
hereunder with respect to any Fixed Rate Consignment, such Fixed Rate
Consignment shall end at the end of the applicable Consignment Period.
2.12    Illegality.
If (a) by reason of any Regulatory Change, the Consignor determines that
adequate and fair means do not or will not exist for determining Fixed
Consignment Fees for Consignment Periods in excess of one (1) Business Day, (b)
by reason of any Regulatory Change, the Consignor becomes restricted in the
amount which it may hold of a category of liabilities which includes Fixed Rate
Consignments for Consignment Periods in excess of one (1) Business Day or a
category of assets which includes obligations which are Fixed Rate Consignments
for Consignment Periods in excess of one (1) Business Day, (c) by reason of any
Regulatory Change, it shall be unlawful for the Consignor to maintain a Fixed
Rate Consignment having a Consignment Period in excess of one (1) Business Day,
(d) in the exclusive judgment of the Consignor, the Fixed Consignment Fees for
Consignment Periods in excess of one (1) Business Day do not adequately reflect
the cost to the Consignor of making or maintaining the consignment of Precious
Metal then, in any such case, any Fixed Rate Consignment having a Consignment
Period in excess of one (1) Business Day shall be converted automatically to
Fixed Rate Consignment having a Consignment Period of one (1) Business Day. If
the Consignor determines that because of a change in circumstances Fixed Rate
Consignments having a Consignment Period in excess of one (1) Business Day are
again available to the Company hereunder, the Consignor will so advise the
Company. The Company shall promptly pay the Consignor any additional amounts
necessary to compensate the Consignor for any costs incurred by the Consignor in
making any conversion in accordance with this Paragraph, including any interest
or fees payable by the Consignor to lenders of funds obtained by it in order to
make or maintain Fixed Rate Consignments with a Consignment Period in excess of
one (1) Business Day hereunder.
2.13    Indemnity.
The Company shall indemnify the Consignor and hold the Consignor harmless from
and against any loss, cost or expense (including loss of anticipated profits)
that the Consignor may sustain or incur as a consequence of (a) default by the
Company in payment of any Fixed Rate Consignments as and when due and payable
(including, without limitation, as a result of prepayment or late payment of the
purchase price for the Consigned Precious Metal or the termination of the
Consignment Facility pursuant to the terms of this Agreement), which expenses
shall include any such loss or expense arising from interest or fees payable by
the Consignor to lenders of funds obtained by it in order to maintain Fixed Rate
Consignments; (b) default by the Company in taking a consignment or conversion
after the Company had given (or is deemed to have given) its request therefor;
and (c) the purchase of Consigned Precious Metal bearing a Fixed Consignment Fee
or the rollover of any Fixed Rate Consignment to a Fixed Rate Consignment with a
different Consignment Period on a day that is not the last day of the applicable
Consignment Period with

NY1154412.5
000000-33333
7

 




--------------------------------------------------------------------------------




respect thereto, including interest or fees payable by the Consignor to lenders
of funds obtained by it in order to maintain any such consignments.
2.14    Liquidation of Fixed Rate Consignments.
(a)    Without limiting the applicability, if any, of any other provision of the
U.S. Bankruptcy Code as amended (the “Bankruptcy Code”) (including without
limitation Sections 362, 546, 556, and 560 thereof and the applicable
definitions in Section 101 thereof), the parties acknowledge and agree that all
transactions entered into hereunder will constitute “forward contracts” or “swap
agreements” as defined in Section 101 of the Bankruptcy Code or “commodity
contracts” as defined in Section 761 of the Bankruptcy Code, that the rights of
the parties under Paragraph 8 of the Consignment Agreement will constitute
contractual rights to liquidate transactions, that any margin or collateral
provided under any margin, collateral, security, pledge, or similar agreement
related hereto will constitute a “margin payment” as defined in Section 101 of
the Bankruptcy Code, and that the parties are entities entitled to the rights
under, and protections afforded by, Sections 362, 546, 556, and 560 of the
Bankruptcy Code.”
(b)    Each party agrees that the provisions of this Agreement supersede and
replace in their entirety any requirements of law relating to adequate assurance
of future performance, including without limitation Article 2 of the Uniform
Commercial Code.
(c)    If an Event of Default has occurred and is continuing, the Consignor
shall be entitled to close-out and liquidate all, but not less than all,
outstanding Fixed Rate Consignments (except to the extent that in the good faith
opinion of the Consignor certain of such Fixed Rate Consignments may not be
closed-out and liquidated under applicable law or as provided below) (the date
of such close-out, the “Close-Out Date”). Where such close-out and liquidation
is to be effected, it shall be effected by closing out each outstanding Fixed
Rate Consignment (including any such Fixed Rate Consignment which has not been
performed and in respect of which the performance date is on or precedes the
Close-Out Date) so that each such Fixed Rate Consignment is canceled, and the
Consignor shall calculate in good faith and in a commercially reasonable manner
the aggregate termination amounts required to be paid by the Company or the
Consignor, as the case may be, to the other party. Notwithstanding the
foregoing, the Consignor shall be entitled to close out less than all of the
outstanding Fixed Rate Consignments if necessary in order to cause the Company
to be in compliance with Paragraph 2.4 of the Consignment Agreement.
2.15    1997 ISDA Bullion Definitions.
To the extent applicable, the provisions of this Agreement are subject to the
1997 ISDA Bullion Definitions (as published by the International Swaps and
Derivatives Association, Inc.) which are hereby incorporated herein by
reference. To the extent of any conflict between the provisions of this
Agreement and the 1997 ISDA Bullion Definitions, the provisions of this
Agreement shall prevail and govern.

NY1154412.5
000000-33333
8

 


